DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed May 6th, 2022 has been entered. Claims 20, 24, 25, 27-29 and 33-35 have been amended. Claims 36-39 have been added. Claims 20-39 remain pending. Applicant’s amendments to the claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed February 9th, 2022.  
Allowable Subject Matter
Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 20 recites a method of preparing a sample material from a mineral or steel production process, and claims 29 and 36 recite an apparatus for preparing a sample material from a mineral or steel production process. In each of these claims, a magnetic field is generated which magnetizes iron particles contained in a sample within a press ram, such that the iron particles accumulate in a region within the sample material facing toward the magnet, and the press ram is part of a press for pressing the sample material. Additionally, claims 20 and 30 recite that the sample material is pressed to form a tablet. The feature which presses the sample material, in combination with the remaining method and apparatus limitations, was not seen in the searched prior art. The prior art commonly showed a pressing device which pressed a material to form a magnet. The instant application differs from the prior art in that only iron particles are accumulated in a region prior to pressing the sample material. Further, “Slag Analysis by X-Ray Fluorescence Spectrometry” (Bruker AXS Inc.) and “HP-MA/HP-PA Pulverizing Mill and Pellet Press in Modular Design” (Herzog) explain devices which comminute slag materials and analyze a pressed tablet made of the comminuted materials, however neither of these references include generating a magnetic field and magnetizing a press ram, a ring, a counter pressure plate, or iron particles in the sample material with a magnet as recited in independent claims 20, 29 or 36. 
Claims 21-28, 30-35 and 37-39 are allowed as they are dependent upon claims 20, 29, or 36. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                    

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653